On Application for Rehearing.
Spencer, J.
The garnishee was by our decree condemned absolutely to pay the amount of plaintiff’s judgment against defendant, amounting-in principal and interest to about 1600. The record shows his possession of apparently good assets to amount of several thousand dollars and of' §78 53 in money, in which defendant has an interest and ownership of one third. The garnishee complains of this absolute judgment, and we-think he is entitled to relief from it as matter of law; though we think as matter of fact, and in view of the large amount of assets as compared to the amount of the judgment, no'substantial injury could be sustained by him. The rehearing is granted.
On Rehearing.
For the reasons stated above, it is ordered, adjudged, and decreed that the judgment heretofore rendered by this court be set aside, and itisnow ordered and decreed that the judgment appealed from be set aside and-avoided, so far as relates to the garnishee, and that there be judgment in favor of the plaintiff, Edward Meyer, condemning the garnishee, H„ Mehnert, to pay to plaintiff in money one third of §78 53, and to surrender and deliver to the sheriff the one third interest of G-. Deffarge in and to all the assets described in his answers to interrogatories, to be-sold or collected by the sheriff according to law in satisfaction of thefieri facias in his hands against defendant, and that in default thereof said garnishee pay the full amount in principal, interest, and costs of plaintiff’s judgment against the defendant Deffarge.
It is further ordered that the costs of appeal be paid by plaintiff and those of the court below by the defendant.